Citation Nr: 1411241	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-34 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, claimed as secondary to service-connected right wrist and shoulder disabilities. 

2.  Entitlement to service connection for a thoracolumbar spine disability, claimed as secondary to service-connected right wrist and shoulder disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for cervical spondylosis and thoracolumbar strain and spondylosis.  A notice of disagreement (NOD) was received in March 2009.  A statement of the case (SOC) was issued in September 2009 and a substantive appeal was received in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his disabilities of the cervical and thoracolumbar spine were caused by or aggravated by his service-connected right wrist and shoulder disabilities.  The Board notes that a January 2009 VA examiner opined that the Veteran's cervical spine disability and thoracolumbar spine disability are not related to his service-connect right wrist and shoulder disabilities.  The examiner stated that it is more likely that the demands of the Veteran's roofing job for 30 years led to the disabilities. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board is unable to conclude that the January 2009 medical opinion would withstand judicial scrutiny.  It is not clear that the VA examiner addressed the question of  whether the service-connected right wrist and shoulder disabilities aggravated the disabilities of the cervical and thoracolumbar spine.  Furthermore, the Veteran's claims file was not available for review at the time of the January 2009 VA examination.  

Accordingly, the case is REMANDED for the following actions 

1.  The Veteran's claims file should be forwarded to the examiner who performed the January 2009 VA examination of the cervical and thoracolumbar spine for an addendum opinion.  . 

After reviewing the claims file, the examiner should respond to the following: 

     a) Is it at least as likely as not (a 50% or greater probability) that the Veteran's cervical spine disability is proximately due to his service-connected wrist and/or shoulder disabilities? 

     b) Is it at least as likely as not (a 50% or greater probability) that the Veteran's cervical spine disability has been aggravated by his service-connected right wrist and/or shoulder disabilities?

     c)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's thoracolumbar spine disability is proximately due to his service-connected right wrist and/or shoulder disabilities? 

     d) Is it at least as likely as not (a 50% or greater probability) that the Veteran's thoracolumbar spine disability has been aggravated by his service-connected right wrist/shoulder disabilities?

If the January 2009 VA examiner is no longer available, then the Veteran should be scheduled for another spine examination, and the claims file must be made available to the examiner for review.  The examiner should then offer detailed responses to the above posed questions with a supporting rationale. 

2.  After completion of the above, the RO should review the expanded claims file and readjudicate the claims.  Unless the benefits sought are granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board. 
		
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

